Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, the scope of the limitation “spongy, rubbery textured material” is unclear. The specification uses this exact language in paragraph [0030] but fails to mention what materials this might include. For the purpose of examination, any resilient material will be considered sufficient to satisfy this limitation.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5.	Claims 1-9, 14, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Page (US 2018/0168323 A1).
Regarding claim 1, Page discloses an adaptive assisted grip apparatus, comprising a holder (14) and a wrist strap (33, see “wrist” in [0025] and [0031]), wherein: the holder comprises an elongated piece of material (see “nylon, rubber, plastic or any other pliable material” in [0028]) having an item insertion 5opening (18) and a wrist strap connection opening (“hole 31” in [0029]); the item insertion opening extends at least partially into the holder parallel to the length of the holder; the item insertion opening is configured to receive an item (item not currently being claimed in combination) inserted at least partially into the opening, to conform to the shape of the inserted item (see Figure 3, “conform” interpreted to mean sized or shaped so as to be similar in form with an article so as to accommodate an article), and to thereby 10hold the item within the opening (see “for accepting and securing” in [0012]); the wrist strap connection opening extends at least partially into the holder (inherent to a “hole”); the wrist strap connection opening is configured to couple the wrist strap to the holder such that the wrist strap prevents the holder from falling to a ground or floor surface when the wrist strap is worn by the user and the user drops the holder from the 15user's hand (inherent in Page); the holder is configured to be held in the hand of a user and to hold the item at least partially inserted into the item insertion opening such that the item can be held and used by the user by handling the holder (inherent in Page); the wrist strap comprises a loop of material coupled to the holder by the wrist 20strap opening and configured to be positioned around the user's wrist and worn by the user (see “wrist” in [0025] and [0031]); and the wrist strap is configured to couple to the holder and prevent the holder from falling to the ground or floor surface when the wrist strap is worn by the user and the user drops the holder from the user's hand (inherent in Page);  25whereby the adaptive assisted grip apparatus is configured to allow 
Regarding claim 2, Page discloses the adaptive assisted grip apparatus of claim 1, wherein the elongated piece of material is cylindrical shaped (see Figures).
Regarding claim 3, to the degree the claim is understood, Page discloses the adaptive assisted grip apparatus of claim 1, wherein the elongated piece of material comprises a spongy, rubbery textured material (see “rubber” in [0028]) configured to be grasped and 5held by the user and to conform to the shape of the inserted item and thereby hold the item within the item insertion opening.  
Regarding claim 4, Page discloses the adaptive assisted grip apparatus of claim 1, wherein the item insertion opening (18) extends fully through the holder (the opening 18 itself extends fully through the right end of the holder as seen in Figure 3 in order to define an unobstructed opening) and is configured to receive the item (12) inserted through the opening.
Regarding claim 105, Page discloses the adaptive assisted grip apparatus of claim 1, wherein the wrist strap connection opening (31) extends fully through the holder perpendicular to the length of the holder (see Figure 1) and the wrist strap (wrist strap 33 can be considered to also include elements 28/26/27) is connected to the holder by the wrist strap received and extending through the connection opening.
Regarding claim 6, Page discloses the adaptive assisted grip apparatus of claim 1, wherein the item comprises a 15facial makeup applicator. The item is not currently being claimed in combination and nothing is stopping a user from choosing to insert a facial makeup applicator into the holder of Page. Examiner notes that Page does disclose lip gloss (see [0003]).
Regarding claim 7, Page discloses the adaptive assisted grip apparatus of claim 1, wherein the item is a lipstick tube, a makeup pencil, or a makeup brush. The item is not currently being claimed in 
Regarding claim 8, Page discloses the adaptive assisted grip apparatus of claim 1, wherein the item comprises an eating utensil. The item is not currently being claimed in combination and nothing is stopping a user from choosing to insert an eating utensil into the holder of Page.
Regarding claim 209, Page discloses the adaptive assisted grip apparatus of claim 1, wherein the item is a spoon, a fork, or a knife. The item is not currently being claimed in combination and nothing is stopping a user from choosing to insert any one of these utensils into the holder of Page.
Regarding claim 1514, Page discloses the adaptive assisted grip apparatus of claim 1, further comprising a ring (27, see [0032] and Figures), wherein the wrist strap connection opening (31) extends fully through the holder perpendicular to the length of the holder, the ring is connected to the holder by the ring received and extending through the connection opening (see Figures), and the wrist strap is coupled to the holder by the wrist strap received and extending through the ring (where the “wrist strap” can be considered to include the attachment hardware of attachment 40 that is attached to the ring 27).
Regarding claim 2015, Page discloses the adaptive assisted grip apparatus of claim 1, further comprising a pin (Page discloses a rivet connection, see [0031], where rivets include stems or pins, as shown in Applicant’s Figure 8) wherein the pin is connected to the holder by the pin connected to the connection opening and the wrist strap is coupled to the holder by the wrist strap connected to the pin.
Regarding claim 17, the normal operation and use of the Page device would result in a method of using the adaptive assisted grip apparatus of claim 1, comprising:  5inserting the item (12) into the item insertion opening (18) of the holder (14); positioning the wrist strap around the user's wrist such that the wrist strap is worn by the user (see “wrist” in [0025] and [0031]); holding and using the inserted item by the user handling the holder (see “without removing it from the improved holder body” in [0036]); 
Regarding claim 18, Page discloses an adaptive assisted grip apparatus, comprising a holder (14) and a wrist strap (33, see “wrist” in [0025] and [0031]), wherein: the holder comprises an elongated cylindrical piece of material (see “nylon, rubber, plastic or any other pliable material” in [0028]) having an item insertion 5opening (18) and a wrist strap connection opening (“hole 31” in [0029]); the item insertion opening extends at least partially into the holder parallel to the length of the holder; the item insertion opening is configured to receive an item (item not currently being claimed in combination) inserted at least partially into the opening, to conform to the shape of the inserted item (see Figure 3, “conform” interpreted to mean sized or shaped so as to be similar in form with an article so as to accommodate an article), and to thereby 10hold the item within the opening (see “for accepting and securing” in [0012]), wherein the item comprises a facial makeup applicator (item not currently being claimed in combination, Page disclosing “lip gloss” in [0003]); the wrist strap connection opening extends at least partially into the holder (inherent to a “hole”); the wrist strap connection opening is configured to couple the wrist strap to the holder such that the wrist strap prevents the holder from falling to a ground or floor surface when the wrist strap is worn by the user and the user drops the holder from the 15user's hand (inherent in Page); the holder is configured to be held in the hand of a user and to hold the item at least partially inserted into the item insertion opening such that the item can be held and used by the user by handling the holder (inherent in Page); the wrist strap comprises a loop of material coupled to the holder by the wrist 20strap opening and configured to be positioned around the user's wrist and worn by the user (see “wrist” in [0025] and [0031]); and the wrist strap is configured to couple to the holder and prevent the holder from falling to the ground or floor surface when the wrist strap is worn by the user and the user drops the holder from the user's hand (inherent in Page);  25whereby the adaptive assisted grip apparatus is configured to allow the user to grab and hold the 
Regarding claim 19, the normal operation and use of the Page device would result in a method of using the adaptive assisted grip apparatus of claim 1, comprising:  5inserting the item (12, see “lip gloss” in [0003]) into the item insertion opening (18) of the holder (14); positioning the wrist strap around the user's wrist such that the wrist strap is worn by the user (see “wrist” in [0025] and [0031]); holding and using the inserted item by the user handling the holder (see “without removing it from the improved holder body” in [0036]); preventing the holder from falling to the ground or floor surface by the wrist 10strap worn by the user when the user drops the holder (inherent just by wearing the Page device).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2018/0168323 A1).
Regarding claim 10, Page discloses the adaptive assisted grip apparatus of claim 1, but fails to disclose wherein the wrist strap comprises a continuous loop of material configured to stretch and be moved over the user's hand and positioned around the user's wrist and worn by the user.  
Regarding claim 11, Page discloses the adaptive assisted grip apparatus of claim 1, but fails to disclose wherein the wrist strap comprises a separable loop of material and further comprises a clasp, 
Regarding claim 512, Page discloses the adaptive assisted grip apparatus of claim 1, but fails to disclose wherein the wrist strap comprises a separable loop of material and further comprises a hook and loop closure, and wherein the wrist strap is configured such that the wrist strap is separable by the closure and configured to thereby be positioned around the user's wrist and worn by the user.  
Regarding claim 1013, Page discloses the adaptive assisted grip apparatus of claim 1, but fails to disclose wherein the wrist strap comprises a separable loop of material and further comprises a button closure, and wherein the wrist strap is configured such that the wrist strap is separable by the closure and configured to thereby be positioned around the user's wrist and worn by the user.
Page only generally discloses a bracelet (see “bracelet” in [0002], [0017], [0031]) and fails to disclose any specific structural details of the bracelet. Official Notice is taken to the fact that all of the claimed wrist strap / bracelet details are old and well known in the art. It is old and well known for wrist straps / bracelets to include either stretchable continuous loops or separable loops including clasps, hook and loop closures, or button closures. It would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Page bracelet with any of these details as mere design choice. There is no inventive step in simply choosing between known wrist strap / bracelet designs absent a showing of unexpected results.
8.	Claims 1-4, 6-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lenderman (US 6,196,382 B1) in view of Page (US 2018/0168323 A1).
Regarding claim 1, Lenderman discloses an adaptive assisted grip apparatus, comprising a holder (1) and a strap (11): wherein the holder comprises an elongated piece of material (col. 3 lines 50-55) having an item insertion 5opening (8) and a strap connection opening (19); the item insertion opening extends at least partially into the holder parallel to the length of the holder; the item insertion opening 
Lenderman fails to disclose the strap being a wrist strap comprising a loop of material. Page teaches that it was already known in the art to attach a holder like that of Lenderman to a wrist strap / bracelet (33) using a snap hook (28). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have replaced the strap (11) of Lenderman with a wrist strap or bracelet, or to have simply clipped the snap hook of Lenderman to a bracelet, as taught by Lenderman, the motivation being to provide the user with an alternate carrying means for the holder.
Regarding claim 2, Lenderman as modified above includes the adaptive assisted grip apparatus of claim 1, wherein the elongated piece of material is cylindrical shaped (see Figures).

Regarding claim 4, Lenderman as modified above includes the adaptive assisted grip apparatus of claim 1, wherein the item insertion opening (8) extends fully through the holder (the opening 8 itself extends fully through the top end of the holder as seen in Figure 6 in order to define an unobstructed opening) and is configured to receive the item (lighter) inserted through the opening.
Regarding claim 6, Lenderman as modified above includes the adaptive assisted grip apparatus of claim 1, wherein the item comprises a 15facial makeup applicator. The item is not currently being claimed in combination and nothing is stopping a user from choosing to insert a facial makeup applicator into the holder of Lenderman.
Regarding claim 7, Lenderman as modified above includes the adaptive assisted grip apparatus of claim 1, wherein the item is a lipstick tube, a makeup pencil, or a makeup brush. The item is not currently being claimed in combination and nothing is stopping a user from choosing to insert any one of these items into the holder of Lenderman.
Regarding claim 8, Lenderman as modified above includes the adaptive assisted grip apparatus of claim 1, wherein the item comprises an eating utensil. The item is not currently being claimed in combination and nothing is stopping a user from choosing to insert an eating utensil into the holder of Lenderman.
Regarding claim 209, Lenderman as modified above includes the adaptive assisted grip apparatus of claim 1, wherein the item is a spoon, a fork, or a knife. The item is not currently being claimed in 
Regarding claim 10, Lenderman as modified above includes the adaptive assisted grip apparatus of claim 1, but fails to include wherein the wrist strap comprises a continuous loop of material configured to stretch and be moved over the user's hand and positioned around the user's wrist and worn by the user. Regarding claim 11, Lenderman as modified above includes the adaptive assisted grip apparatus of claim 1, but fails to include wherein the wrist strap comprises a separable loop of material and further comprises a clasp, and wherein the wrist strap is configured such that the wrist strap is separable by the clasp and configured to thereby be positioned around the user's wrist and worn by the user. Regarding claim 512, Lenderman as modified above includes the adaptive assisted grip apparatus of claim 1, but fails to include wherein the wrist strap comprises a separable loop of material and further comprises a hook and loop closure, and wherein the wrist strap is configured such that the wrist strap is separable by the closure and configured to thereby be positioned around the user's wrist and worn by the user. Regarding claim 1013, Lenderman as modified above includes the adaptive assisted grip apparatus of claim 1, but fails to include wherein the wrist strap comprises a separable loop of material and further comprises a button closure, and wherein the wrist strap is configured such that the wrist strap is separable by the closure and configured to thereby be positioned around the user's wrist and worn by the user.
Page, whose wrist strap / bracelet has been added to Lenderman, only generally discloses a bracelet (see “bracelet” in [0002], [0017], [0031]) and fails to disclose any specific structural details of the bracelet. Official Notice is taken to the fact that all of the claimed wrist strap / bracelet details are old and well known in the art. It is old and well known for wrist straps / bracelets to include either stretchable continuous loops or separable loops including clasps, hook and loop closures, or button closures. It would have been obvious to one having ordinary skill in the art at the time Applicant’s 
Regarding claim 2015, Lenderman as modified above includes the adaptive assisted grip apparatus of claim 1, further comprising a pin (17 is a rivet pin/stem just like Applicant’s as shown) wherein the pin is connected to the holder by the pin connected to the connection opening and the wrist strap is coupled to the holder by the wrist strap connected to the pin.
Regarding claim 16, Lenderman as modified above includes the adaptive assisted grip apparatus of claim 1, further comprising a pin and a 25snap hook (as taught by Lenderman) wherein the wrist strap connection opening extends parallel to the length of the holder opposite the item insertion opening (see Figure 6 of Lenderman), the pin is connected to the holder by the 13pin connected to the connection opening, the snap hook is connected to the pin (see Figures 1 and 6 of Lenderman), and the wrist strap is coupled to the holder by the wrist strap received and extending through the snap hook (as taught by Page).  
Regarding claim 17, the normal operation and use of the modified Lenderman device would result in a method of using the adaptive assisted grip apparatus of claim 1, comprising:  5inserting the item (lighter) into the item insertion opening (8) of the holder (3); positioning the wrist strap around the user's wrist such that the wrist strap is worn by the user (see “wrist” in [0025] and [0031] of Page); holding and using the inserted item by the user handling the holder (see “cord will not interfere with a user’s grasp of the lighter” in col. 2 lines 55-56); preventing the holder from falling to the ground or floor surface by the wrist 10strap worn by the user when the user drops the holder (see “if the user drops the holder” in col. 2 lines 51-53).
Regarding claim 18, Lenderman as modified above includes an adaptive assisted grip apparatus, comprising a holder (Lenderman) and a wrist strap (Page), wherein: the holder comprises an elongated 
Regarding claim 19, the normal operation and use of the modified Lenderman device would result in a method of using the adaptive assisted grip apparatus of claim 1, comprising:  5inserting the item (lighter) into the item insertion opening (8) of the holder (3); positioning the wrist strap around the user's wrist such that the wrist strap is worn by the user (see “wrist” in [0025] and [0031] of Page); 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         
2/2/22